Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered December 16, 2009, which revoked defendant’s probation and imposed a sentence of imprisonment.
In satisfaction of the charge contained in a superior court information, defendant pleaded guilty to attempted burglary in the second degree and waived his right to appeal. In accordance with the plea agreement, he was ordered to pay restitution and was sentenced to five years of probation. Thereafter, defendant was charged with violating the terms of his probation. Following his admission to the probation violation, defendant’s probation was revoked and he was resentenced to 21h years in prison, to be followed by three years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes 95 NY2d 633 [2001]).
Peters, J.E, Spain, Kavanagh, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.